Atkinson, J.
1. If a subscribing witness to a will is also a legatee or devisee under the will, the witness is competent, though the legacy or devise to him shall be void. Civil Code, § 3275. It is not a sufficient objection to the probate of a will in which devises to other persons are made that all of the subscribing witnesses are legatees under the will.
2. There were no requests to charge. The portions- of the charge complained of were not erroneous; nor was it error, to omit to charge, as complained. The evidence was sufficient to support the verdict, and there was no error in refusing a new trial.

Judgment afp/rmed.


All the Justices concur.